DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. For the independent claims, the disclosure does not appear to teach or suggest a base station providing a message including information for determining transmission parameters for the terminal which does not perform a channel busy ratio (CBR) measurement or a terminal determining the transmission parameters based on the information in case that the terminal does not perform the CBR measurement. Remaining claims are rejected as depending from a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For Claims 1 and 9, it is unclear how the condition “in case that the terminal does not perform the CBR measurement” would ever not be the case as the claim also indicates that the terminal is a terminal “which does not perform a channel busy ration (CBR) measurement”.
For Claims 3, 7, 11, and 14, “a range of resource block (RB) number, or a range of a modulation and coding scheme (MCS)” should probably be corrected to ---a range of resource block (RB) numbers, or a range of a modulation and coding schemes (MCS)---.
For Claims 4, 8, 12, and 15, it is unclear what is meant by “information on the transmission parameters corresponding to the information for determining the transmission parameters”. This seems to be redundant.
Remaining claims are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3-5, 7-9, 11-13, and 15, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0261216, hereinafter “Lee ‘216”) in view of Lee et al. (US 2019/0373637, hereinafter “Lee ‘637”).
For Claims 1 and 9, Lee ‘216 teaches a method performed by a terminal in a wireless communication system, and a terminal in a wireless communication system, the terminal comprising: a transceiver; and a controller (see paragraphs 9, 107: transceiver, processor); the method comprising: 

determining the transmission parameters in case that the terminal does not perform the CBR measurement (see paragraphs 75, 76, 79: UE uses the CBR information received).
Lee ‘216 as applied above is not explicit as to, but Lee ‘637 teaches determining the transmission parameters based on the information (see paragraphs 112, 113: look-up table links CBR information with transmission parameters; and 
transmitting a data using the determined transmission parameters (see paragraphs 155, 156: UE uses the transmission parameters determined).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use the provided CBR information as in Lee ‘216 for determining communication parameters as in Lee ‘637. The motivation would be to ensure that a device selects the appropriate parameters even when such a device is not capable of making CBR measurements.  
For Claims 5 and 13, Lee ‘216 teaches a method performed by a base station in a wireless communication system, and a base station in a wireless communication system, the base station comprising: a transceiver; and a controller (see paragraphs 7, 106: processor, transceiver), the method comprising: 
configuring information for a terminal which does not perform a channel busy ratio (CBR) measurement (see paragraphs 76-78); and 
transmitting, to the terminal, a message including the information (see paragraphs 75, 76, 79).  
As applied above, Lee ‘216 is not explicit as to, but Lee ‘637 teaches that the information is information for determining the transmission parameters (see paragraphs 112, 113.  

For Claims 3, 7, and 11, Lee ‘216 as applied above is not explicit as to, but Lee ‘637 teaches the method, wherein the transmission parameters include at least one of a maximum transmission power, a range of resource block (RB) number, or a range of a modulation and coding scheme (MCS) (see paragraphs 112, 113).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to associate the provided CBR information as in Lee ‘216 with the communication parameters as in Lee ‘637. The motivation would be to ensure that a device selects the appropriate parameters even when such a device is not capable of making CBR measurements.  
For Claims 4, 8, 12, and 15, Lee ‘216 further teaches the method, wherein the message further includes information on the transmission parameters corresponding to the information for determining the transmission parameters (see paragraphs 77-78, 99-103: message includes additional related information).  

Claims 2, 6, 10, and 14, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0261216, hereinafter “Lee ‘216”) and Lee et al. (US 2019/0373637, hereinafter “Lee ‘637”) as applied to claims 1, 5, 9, and 13 above, and further in view of Gulati et al. (US 2018/0048577).
For Claims 2, 6, and 10, the references as applied above are not explicit as to, but Gulati teaches the method, wherein the message includes a radio resource control (RRC) message (see paragraphs 74, 77: it is known to use RRC signaling for CBR-related signaling).  

For Claim 14, Lee ‘216 as applied above is not explicit as to, but Lee ‘637 teaches the base station, wherein the transmission parameters include at least one of a maximum transmission power, a range of resource block (RB) number, or a range of a modulation and coding scheme (MCS) (see paragraphs 112, 113).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to associate the provided CBR information as in Lee ‘216 with the communication parameters as in Lee ‘637. The motivation would be to ensure that a device selects the appropriate parameters even when such a device is not capable of making CBR measurements.  
The references as applied above are not explicit as to, but Gulati teaches the method, wherein the message includes a radio resource control (RRC) message (see paragraphs 74, 77: it is known to use RRC signaling for CBR-related signaling).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use RRC signaling as in Gulati when implementing the method of Lee ‘216 and Lee ‘637. One of ordinary skill would have been able to do so with the reasonably predictable result of ensuring that a specific terminal receives the specific information.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Goto et al. (US 2019/0132821) teaches a system using RRC signaling for MCS information. Lee et al. (US 2019/0191461) teaches signaling parameters to a pedestrian UE.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946.  The examiner can normally be reached on 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        12/8/2020

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466